Opinion by
Orlady, J.,
The defendant was convicted under the act of March 22, 1887, P. L. 8, entitled “An act for the protection of livery stable keepers.”
Judgment' in favor of the defendant was entered by the court after argument of a motion in arrest of judgment, for the reason urged in the first assignment of error, as follows : “ The act of assembly approved 22d of March, 1887, P. L. 8, entitled, ‘ An act for the protection of livery stable keepers,’ under which the indictment in this case is drawn, is unconstitutional and void, in that it violates section 3, article III. of the constitution of Pennsylvania, which is as follows: ‘No bill, except general appropriation bills, shall be passed containing more than one subject, which shall be clearly expressed in its title.’ ”
It is a cardinal rule that all statutes arc to be so construed as *165to sustain rather than ignore them; to give them operation, if the language will permit, instead of treating them as meaningless and invalid: Mauch Chunk v. McGee, 81 Pa. 433.
The legislature intended that the law on the subject-matter of the bill should be operative, and, if it can be done, it is the duty of the court to reconcile the different parts of the law, rather than to declare it void and frustrate the legislative intent. All the presumptions are in favor of its constitutionality and nothing but a clear violation of the constitution will justify the judicial department in pronouncing an act of the legislative department unconstitutional and void.
The learned court below held, the title to the act does not indicate or give notice of the matters in the body of the act and that it is misleading.
If the title fairly gives notice of the subject of the act, so as reasonably to lead to an inquiry into the body of the bill, it is all that is necessary. It need not be an index to the contents as has been often said: Allegheny County Home App., 77 Pa. 77; State Line & J. Ry. Co. App., 77 Pa. 429; Fredericks v. Pa. Canal Co., 109 Pa. 50; Phila. v. Ry. Co., 142 Pa. 484; Washington Boro. v. McGeorge, 146 Pa. 248.
It is not claimed that the provisions of the bill relate to an unconstitutional subject-matter. The legislature may deem it desirable to prescribe special or peculiar rules for the several occupations, and to establish distinction in the rights, obligations, duties and capacities of citizens, Cooley’s Const. Lim. (6th ed.) page 479, and has enacted many regulations to exempt favor or control the business of common carriers, bankers, mechanics, insurance companies, coal mines, laborers, etc.
The title, “ An act for the protection of livery stable keepers,” implies protection to a business or occupation which is as distinctive as that of an innkeeper or banker. The protection intended is to them as designated, — keepers of livery stables — not as individuals. The business is clearly expressed. The provisions of the act relate to the use and care of property in the special business, and impose a penalty for its damage or destruction. It is a natural connection, not foreign to the subject expressed in the title and is not misleading, as it directs attention to this class of business people.
It would be a labored construction to say that it refers to the *166person and not to the property. The words are to be used in their usual and ordinary meaning. The keeper of a livery stable is a party in interest. When the title speaks of parties in interest it was cognate with the subject to extend the law to “persons ” not “parties: ” Yeager v. Weaver, 64 Pa. 425.
It follows that this can only be, because the title fairly gives notice of the subject of the act, so as reasonably to lead into an inquiry into the body of the bill, which has repeatedly been held to be sufficient, as the title thus inducing examination accomplishes all that a more elaborate statement would give notice of: Millvale Borough v. Evergreen Ry. Co., 131 Pa. 1; Kelly v. Mayberry Township, 154 Pa. 440; Commonwealth v. Lloyd, 2 Pa. Superior Ct. 6.
The objection to the act, that it provides for a criminal and civil liability, is answered by Thomasson v. The State, 15 Indiana, 455, in which the Supreme Court of the state declare, “ It is urged that the act embraces more than one subject; that it embraces provisions of civil and criminal law. The courts can only ask, does the title of the act which may be brought in question embrace but a single subject, and are the provisions upon that subject or upon matters properly connected with it. We are further satisfied that we cannot say, simply because the sections found in the act may be some of them civil and some penal in their character, that they are upon two subjects,” which is adopted by our own Supreme Court in Blood y. Mercelliott, 53 Pa. 391. This last case has been subjected to severe criticism in later decisions: In re Road Phœnixville, 109 Pa. 44, but the principle above quoted lias not been affected, and even in its questioned application has been cited with approval: Commonwealth v. Morningstar, 144 Pa. 103.
The two assignments of error are sustained. The judgment is reversed and it is ordered that the record be remitted to the court below for further action on the verdict.